Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-19-00818-CV

                                IN THE INTEREST OF K.R.C., a Child

                 From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 18-1390-CV-A
                            Honorable Dulce Madrigal, Judge Presiding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 22, 2020

APPEAL DISMISSED FOR WANT OF JURISDICTION

           Appellant Jonathan Cooper filed a pro se restricted appeal seeking to appeal “judgments

entered by the Honorable Judge in Trial Cause No. 18-1390-cv-A.” Because Cooper was not

adversely affected by any of the orders in that case, we issued an order requiring Cooper to show

cause why this appeal should not be dismissed for lack of appellate standing and informing Cooper

we would dismiss the appeal unless we received a timely response. We received no response.

After reviewing the appellate record, we conclude Cooper lacks standing to appeal and therefore

dismiss the appeal for want of jurisdiction.




1
 The Honorable Jessica Crawford presided over the underlying suit affecting the parent-child relationship proceeding
and signed the temporary orders and final order on June 3, 2019. The Honorable Dulce Madrigal signed the Order
Clarifying Child Support and Qualified Domestic Relations Order on July 23, 2019.
                                                                                    04-19-00818-CV


                                         BACKGROUND

       Kasey Schuch is K.R.C.’s biological mother; Kelly Susekov is K.R.C.’s maternal aunt. On

June 8, 2018, Susekov filed a suit affecting the parent-child relationship seeking to be appointed

sole managing conservator of K.R.C. In her petition, Susekov named Cooper as K.R.C.’s alleged

father and asserted that Cooper and Schuch are separated and K.R.C. resides with her. Susekov

alleged that because Schuch continued to engage in a pattern of drug abuse and Cooper was

incarcerated and serving a life sentence, her appointment as sole managing conservator would be

in K.R.C.’s best interest. She also sought temporary orders, including a temporary restraining

order against Schuch.

       On June 18, 2018, the trial court granted Susekov’s request for a temporary restraining

order. A copy of Susekov’s petition and the temporary restraining order was served on Schuch

and Cooper, and the matter was set for a hearing on June 25, 2018. At the hearing, Susekov and

Schuch appeared; Cooper did not. The trial court signed a temporary order appointing Susekov

temporary sole managing conservator and Schuch temporary possessory conservator. The order

also granted Schuch visitation rights to K.R.C. “at the sole discretion of” Susekov and denied

Cooper access to K.R.C. Finally, the order required Schuch to pay Susekov $250 per month in

child support and $100 per month in medical support.

       On July 5, 2018, Cooper filed a pro se “Response & Answer & Objections/Motion to

Dismiss” arguing he was not a party to the matter and objecting to Susekov’s appointment as sole

managing conservator. Cooper subsequently filed a number of pro se motions. On March 12,

2019, Susekov filed a nonsuit against Cooper stating she “no longer desires to prosecute this suit

against Jonathan Cooper, Respondent, and Respondent has no pleading on file seeking affirmative

relief from [her].” The trial court granted Susekov’s nonsuit and dismissed the case against Cooper

without prejudice on March 18, 2019.


                                               -2-
                                                                                       04-19-00818-CV


       On June 3, 2019, the trial court held a hearing on Susekov’s petition and signed a final

order appointing Susekov sole managing conservator of K.R.C. and Schuch possessory

conservator of K.R.C. The order further prohibited Schuch from accessing K.R.C. and ordered

Schuch to pay Susekov $250 per month in child support and $100 per month in medical support.

The order also awarded Susekov child and medical support arrears to be paid by Schuch. The

order was silent as to Cooper, and it is unclear whether Cooper received a copy of it.

       One month later, the Office of the Attorney General filed a motion seeking to clarify the

amount of arrears owed by Schuch. On July 23, 2019, the trial court signed an Order Clarifying

Child Support Obligation specifying the amount of arrears Schuch owed. That same day, the trial

court also signed a Qualified Domestic Relations Order authorizing Schuch’s child and medical

support payments to be paid from a monthly annuity payment she receives. Like the June 3, 2019

order, these orders are silent as to Cooper and there is no indication the trial court sent the orders

to Cooper.

       On November 18, 2019, Cooper filed a pro se notice of appeal, and the docket sheet he

filed shows he intended to appeal, by restricted appeal, the “judgments entered by the Honorable

Judge in Trial Cause No. 18-1390-cv-A.” We provided Cooper with a copy of the appellate record,

and on February 27, 2020, we ordered Cooper to show cause why this appeal should not be

dismissed for lack of jurisdiction. In that order, we cautioned Cooper that if he failed to

satisfactorily respond within the time provided, we would dismiss this appeal for lack of

jurisdiction. Cooper did not file a response.

                                             ANALYSIS

                                                Standing

       Standing is a component of subject-matter jurisdiction, and an appellant must have standing

to appeal a lower-court judgment. State v. Naylor, 466 S.W.3d 783, 787 (Tex. 2015) (stating that


                                                  -3-
                                                                                      04-19-00818-CV


“subject-matter jurisdiction is essential to a court’s power to decide a case”). Standing focuses on

whether a party has a sufficient relationship with a lawsuit so as to have a “justiciable interest” in

its outcome. Austin Nursing Ctr., Inc. v. Lovato, 171 S.W.3d 845, 848 (Tex. 2005). “A party has

standing to appeal when its interest has been prejudiced or adversely affected by the trial court’s

judgment.” Texas Comm’n on Envtl. Quality v. Bonser-Lain, 438 S.W.3d 887, 892 (Tex. App.—

Austin 2014, no pet.); see Myers v. Cuevas, 119 S.W.3d 830, 837 (Tex. App.—San Antonio 2003,

no pet.) (pointing out appellant must allege how he was adversely affected to establish standing).

Whether a party has standing to raise a claim, and consequently whether a court has jurisdiction to

hear the party’s claim, is a question of law that we review de novo. McFadin v. Broadway

Coffeehouse, LLC, 539 S.W.3d 278, 282 (Tex. 2018) (citing Naylor, 466 S.W.3d at 787).

                                            Application

       Cooper states he is appealing “judgments entered by the Honorable Judge in Trial Cause

No. 18-1390-CV-A.” However, the June 3, 2019 order and the July 23, 2019 orders—the only

appealable orders entered in this case—do not prejudice or adversely affect Cooper or his legal

rights. See Texas Comm’n on Envtl. Quality, 438 S.W.3d at 892; Myers, 119 S.W.3d at 837.

Instead, the orders prohibit Schuch from accessing K.R.C. and order Schuch to pay monthly child

and medical support payments, including arrears, to Susekov. The only order affecting Cooper is

the order dismissing Susekov’s lawsuit against him without prejudice.

       When asked to explain how he was adversely affected by these orders, Cooper did not

respond. Accordingly, because Cooper’s rights are not prejudiced or adversely affected by any

order in this case, we conclude Cooper does not have standing to appeal. We therefore dismiss

this case for lack of jurisdiction. See TEX. R. APP. P. 42.3(c).




                                                 -4-
                                                                                 04-19-00818-CV


                                         CONCLUSION

       We dismiss this case for lack of jurisdiction. We further order that no costs be assessed

against Cooper because he is indigent.

                                               PER CURIAM




                                              -5-